Citation Nr: 0713622	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-00 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for disabilities of the 
wrists, knees, and ankles, claimed as degenerative arthritis 
and weakness of joints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran retired from the United States Air Force in March 
1986 with 20 years active service.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2002 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In written argument in support of the appeal, received in 
March 2007, the appellant's representative raised the issue 
of entitlement to service connection for tinnitus.  That 
issue, which has not been adjudicated, is referred to the RO 
for appropriate action.     


FINDINGS OF FACT

1.  An unappealed RO decision in January 1993 denied a claim 
of entitlement to service connection for hearing loss.

2.  The additional evidence added to the record since January 
1993 regarding the appellant's auditory acuity does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  

3.  There is no competent medical evidence showing that the 
appellant has an abnormality or disorder of the wrists, 
knees, or ankles which is medically related to an  injury in 
service or to some other incident in or manifestation during 
service.  


CONCLUSIONS OF LAW

1.  An unappealed RO decision in January 1993, which denied 
entitlement to service connection for hearing loss, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since January 1993 is not 
new and material, and the appellant's claim of entitlement to 
service connection for hearing loss is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

3.  Disabilities of the wrists, knees, and ankles, claimed as 
degenerative arthritis and weakness of joints, were not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

In correspondence dated in May 2002, VA satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b) (2006) and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Although the veteran may not have been 
specifically notified to provide any evidence in his 
possession that pertains to the claims, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  The May 2002 letter 
advised him to notify VA of any additional information or 
evidence that he believed would support his claims, and that 
he must give enough information about his records so that VA 
could request them from the person or agency who has them.  
Thus, effectively notifying him to send any additional 
relevant information.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran.  VA 
subsequently readjudicated the claim based on all the 
evidence in October 2004, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
any deficiency in the notice did not affect the essential 
fairness of the decision.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Because the claim for service connection for hearing loss is 
not reopened and the claim for service connection for 
disabilities of the wrists, knees, and ankles is denied, any 
question as to the appropriate disability ratings or 
effective date is moot, and there can be no failure to notify 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided herein.  Service 
medical records and post-service medical records have been 
associated with the claims file and a VA medical opinion was 
obtained in connection with the claim for service connection.  
The veteran was also accorded a hearing before a Decision 
Review Officer of the RO, the transcript of which is of 
record.  All identified and available treatment records have 
been secured.  

Attempt To Reopen Claim For Service Connection For Hearing 
Loss 

A rating decision in January 1993 denied the appellant's 
claim of entitlement to service connection for hearing loss.  
He did not initiate an appeal and, consequently, that rating 
action became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.302(a).  In April 2002 and thereafter, the 
appellant submitted additional evidence in an attempt to 
reopen his claim.  The RO found that the additional evidence 
was not new and material, and the current appeal on that 
issue ensued.  

Once a decision by a VA agency of original jurisdiction on a 
service connection claim becomes final, new and material 
evidence is required to reopen the claim which was the 
subject of a prior final disallowance.  38 U.S.C.A. §§ 5108, 
7105.  New and material evidence means existing evidence, not 
previously submitted to agency decisionmakers, which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In the January 1993 rating decision, the RO denied 
entitlement to service connection for hearing loss on the 
bases that hearing loss was not shown to have been present 
during service and a current hearing loss disability under VA 
standards for service connection had not been shown.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.    

The additional evidence received since January 1993 
pertaining to the appellant's claim includes: (1) written 
statements and hearing testimony by the appellant; (2) charts 
showing the results of private audiological examinations of 
the appellant in January 2002, January 2003, and April 2003; 
and (3) a September 2003 report and opinion of a VA 
audiologist who conducted a review of all in-service and 
post-service medical and audiological evidence in the 
appellant's claims file pertaining to his auditory acuity and 
his claimed hearing loss. 

The appellant's written statements to VA and his testimony at 
a hearing before a Decision Review Officer (DRO) of the RO in 
May 2003 concerning his claimed hearing loss are "new" in 
the sense that they were recently entered into the record, 
however, they are not "material" in that they are 
duplicative of the assertions the veteran made in connection 
with the claim previously denied in the now-final January 
1993 rating decision.  In addition, as a lay person, the 
veteran would not be competent to render a probative opinion 
on a medical matter, such as the etiology of any skin rash or 
disease.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).   

The charts showing the results of private audiological 
examinations of the appellant in January 2002, January 2003, 
and April 2003 are "new" in that they were not of record at 
the time of the January 1993 rating decision.  The reports of 
the examinations, however, are reported in a chart, and not 
transcribed.  In the absence of a clinical interpretation of 
the audiological findings, the Board may not attempt to 
interpret the documentation on its own.  See Kelly v. Brown, 
7 Vet. App. 474 (1995); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The VA audiologist who performed the records review in 
September 2003 reported that numerous audiological 
examinations of the appellant in service and since service up 
to the year 2003 (including those dated January 2002, January 
2003 and April 2003) failed to show that he had had any 
hearing loss in service and also did not show any current 
hearing loss disability in either ear under the VA standards 
of 38 C.F.R. § 3.385.  It was the audiologist's opinion that 
there is no evidence of hearing loss related to military 
service.  The opinion is "new," but is not "material", as 
that term is defined in 38 C.F.R. § 3.156(a), because it does 
not raise a reasonable possibility of substantiating the 
claim for service connection for hearing loss.  The VA 
audiologist's reported conclusions and opinion are against 
the appellant's service connection claim.  The claim was 
previously denied because there was no evidence of current 
hearing loss disability under VA standards.  The recently 
submitted evidence related to an unestablished fact, but does 
raise a reasonable possibility of substantiating the claim.

As new and material evidence has not been received, the claim 
for service connection for hearing loss is not reopened 

Claim For Service Connection For Disabilities Of Wrists, 
Knees, Ankles

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

When arthritis is manifested to a compensable degree within 
one year of separation from service, the disease may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).
  
The appellant's service medical records are negative for any 
complaints or medical findings about his wrists, knees, or 
ankles.  In a report of medical history in December 1984, he 
denied having or ever having had a 'trick' or locked knee or 
a joint deformity.  At a medical examination in December 
1984, the appellant's upper extremities and lower extremities 
were all evaluated as normal.  No abnormality or disorder of 
the wrists, knees, or ankles was diagnosed. 

November 1987 records of a private treating physician r show 
that he complained of having sprained his right wrist 
"approx 2 weeks ago" and stated that the fingers of his 
right hand felt numb when he woke up in the morning.  On 
examination, range of motion of the right wrist was good and 
Tinel's sign was negative.  The diagnosis was paresthesia, 
probable carpal tunnel syndrome.  

At a VA outpatient clinic in October 2002, the appellant 
complained of having had intermittent knee pain for two 
years.  It was noted that he had a prior medical history of 
osteoarthritis.  The treatment record did not specify the 
joints affected by osteoarthritis.  The Board notes that 
service-connection is in effect in the appellant's case for 
traumatic arthritis of the cervical spine. 

In a statement dated May 2004, but apparently received before 
that time, a private physician reported that he had performed 
a clinical examination of the veteran and reviewed X-rays of 
the appellant's wrists and knees which he had ordered.  In 
recounting the veteran's subjective history, the physician 
noted that the veteran reported that he retired from service 
"with a service connection for osteoarthrosis of the neck 
and low back," and began developing pain in the wrists and 
knees consistent with osteoarthrosis.  The veteran reported 
that there had been no particular history of an injury.  The 
physician diagnosed generalized osteoarthrosis of multiple 
joints, to include the joints of the appellant's wrists and 
knees.  The physician went on to state that the diagnoses 
"represent a progression of the injury to the cartilaginous 
surfaces while employed by the United States Air Force.  
Therefore, in my opinion all are related and are service-
connected."  

In September 2003, a VA physician reviewed the claims folder 
and detailed pertinent entries from the veteran's service 
medical records.  The VA physician observed that "there is 
nothing in the record" to support a medical nexus between 
the appellant's active service and his current complaints 
concerning the condition and functioning of his wrists, 
knees, and ankles.  That physician also commented on the 
"May 2004" opinion from a private physician (noting that it 
more likely had been dated in May 2003) which related the 
currently diagnosed osteoarthritis of the veteran's wrists 
and knees to a progression of injury in service.  The VA 
physician pointed out, however, that a careful review of the 
claims folder revealed no evidence of arthritic changes in 
service or injury to the knees or wrists.  In addition, it 
appeared that the private physician did not have the benefit 
of reviewing the complete claims folder.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  One of the factors for assessing the 
probative value of a medical opinion is the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

In the private physician's statement, there was no indication 
that he had seen and reviewed copies of the veteran's service 
medical records or any post-service medical treatment 
records.  The medical opinion which was included in his 
statement thus appears to have been based on the appellant's 
subjective re-counting of his medical history and not with 
the benefit of having reviewed the claimant's in-service and 
post-service medical treatment records.  It is of little 
probative value.  By contrast, the VA physician's opinion was 
based on a review of the claims folder, included a detailed 
recitation of pertinent history and provided a basis for the 
opinion offered.  The Board finds that opinion probative.          

At the hearing before RO personnel in May 2003, the veteran 
testified that it is his belief that the factors which 
contributed to the development of his claimed arthritis of 
joints of his wrists, knees, and ankles were two events which 
occurred during his active service: (1) his involvement in a 
motor vehicle accident in 1984; and (2) an earlier experience 
which he had had in service in 1972 of an Air Force plane on 
which he was onboard being "bounced around like ping pong 
balls" when it was hit by a surface-to-air missile over 
North Vietnam.  See transcript of hearing at page 3.  

However, the appellant's service medical records do not 
document any complaints by him of wrist, knee, or ankle 
symptoms following a motor vehicle accident or during his 
service in the Republic of Vietnam and he has not submitted 
any evidence other than his own statements tending to show 
that he had an injury in service to his wrists, knees, and 
ankles.  The preponderance of the competent and credible 
evidence of record is against a finding that in service the 
appellant sustained any injuries to his wrists, knees, or 
ankles which had a lasting or residual effect, and the Board 
finds as a fact that there was no such in-service injury.        

The interpretation by the private physician that the X-rays 
he ordered showed arthritis of the appellant's bilateral 
wrists and bilateral knees are the only such diagnoses of 
record.  Because there is no diagnosis of record of arthritis 
of the appellant's ankles or of any other abnormality or 
disorder of the ankles, he is not entitled to a grant of 
service connection for disability of his ankles.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Rabideau, 
supra.     

The only probative evidence on the question of whether the 
appellant has a disorder of his wrists or knees which had 
onset during his active service or is etiologically related 
to an injury, event, or disease in service consists of the 
medical opinion of the VA physician who conducted the VA 
joints examination in September 2003 and that opinion is 
against the veteran's claim.   

As a layman without medical training or expertise, the 
appellant is not qualified to provide a medical opinion on a 
question of medical diagnosis or medical causation, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and so his 
stated belief that he has wrist and knee disabilities which 
are etiologically related to service is lacking in probative 
value.  

There is no competent or credible evidence of record in 
support of the claim on appeal for service connection for 
disabilities of the wrists, knees, and ankles, claimed as 
degenerative arthritis and weakness of joints.  The 
preponderance of the evidence of record is against the claim, 
and entitlement to the benefit sought on appeal is not 
established.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309; Rabideau, 
supra.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply on 
that issue.  38 U.S.C.A. § 5107(b).  

ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for hearing 
loss, the appeal on that issue is denied.

Entitlement to service connection for disabilities of the 
wrists, knees, and ankles, claimed as degenerative arthritis 
and weakness of joints, is denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


